Hines, J.
One of the defendants filed general and special demurrers to the petition as amended. Various grounds of the special demurrer were well taken, and were not met by certain amendments offered. The plain*321tiff, declined to amend to meet these meritorious grounds of special demurrer. In these circumstances this court will not reverse the judgment sustaining tire special and general demurrers and dismissing the petition. Blackstone v. Railway Co., 105 Ga. 381 (2) (31 S. E. 90) ; Miller v. Merchants & Miners Trans. Co., 115 Ga. 1009 (42 S. E. 385) ; Hudgins v. Coca-Cola Bottling Co., 122 Ga. 695 (50 S. E. 794) ; Driskal v. Mutual Benefit Life Ins. Co., 144 Ga. 534 (87 S. E. 668).
No. 6939.
March 14, 1929.
TF. B. Kent, for plaintiff. Bennet & Peacock, for defendant.

Judgment affirmed.


All the Justices concur.